SOMERVILLE, J.
There was verdict and judgment against the defendant for negligence or want of skill in the treatment of the" plaintiff’s eye. The appeal is from an order overruling defendant’s motion for a new trial.
*536On a former appeal by defendant the evidence was stated and discussed, and we held that the verdict was without the requisite support in the evidence, and that the trial court erred in overruling defendant’s motion for a new trial.—Shelton v. Hacelip, 167 Ala. 217, 51 South. 937. The evidence is here substantially the same. We shall add nothing to what was said before, except to merely observe that the exculpation of defendant is so overwhelming and so complete that a verdict for- plaintiff could be grounded only upon gross prejudice or palpable misunderstanding or ignorance. We would violate our manifest duty if we allowed it to stand.
Let the judgment be reversed and the cause remanded.
Reversed and remanded.
Anderson, C. J., and Mayfield and Thomas, JJ., concur.